

EXHIBIT 10.1
AMENDMENT NO. 3 TO SECOND AMENDED AND RESTATED
EMPLOYMENT AGREEMENT


THIS AMENDMENT NO. 3 TO SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the
"Amendment") is effective as of February 16, 2013 (the "Effective Date"), by and
between REMY INTERNATIONAL, INC., a Delaware corporation (the "Company"), and
JOHN J. PITTAS (the "Employee") and amends that certain Second Amended and
Restated Employment Agreement dated as of August 1, 2010, as amended by the
Modification of Second Amended and Restated Agreement letter dated as of January
31, 2012, and Amendment No. 2 to Second Amended and Restated Employment
Agreement dated as of January 31, 2013 (the “Agreement”). In consideration of
the mutual covenants and agreements set forth herein, the parties agree as
follows:
1.Section 9(a)(v) of the Agreement is added as follows: “all stock option,
restricted stock and other equity-based incentive awards granted by the Company
that were outstanding but not vested as of the Date of Termination shall become
immediately vested and/or payable, as the case may be, unless the equity
incentive awards are based upon satisfaction of performance criteria (not based
solely on the passage of time); in which case, such equity awards shall not be
forfeited as a result of such termination and otherwise will vest pursuant to
their express terms, provided, however, that any such equity awards that are
vested pursuant to this provision and that constitute a non-qualified deferred
compensation arrangement within the meaning of Code Section 409A shall be paid
or settled on the earliest date coinciding with or following the Date of
Termination that does not result in a violation of or penalties under Section
409A.”
IN WITNESS WHEREOF, the parties have executed this Amendment to be effective as
of the date first set forth above.
REMY INTERNATIONAL, INC.


By:
/s/ Shawn Pallagi
 
/s/ John J. Pittas
Name:
Shawn Pallagi
 
John J. Pittas
Title:
Senior Vice President and Chief Human Resources Officer
 
 















